Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendment
The applicant amended claims 1, 11 and 16 with features similar to 
“determining, based on the object type or service type, instructions for modifying the virtual environment, the instructions being configured to enhance an experience of the first user with the first virtual content by reducing distractions caused by one or more light sources or audible sources in the virtual environment;” and
“modifying the virtual environment according to the instructions, without the first user accessing a setting associated with the one or more light sources or audible sources, to reduce distractions from the first virtual content.”

Allowable Subject Matter
Claims 1-20 are allowed.

Applicant’s arguments are adopted as reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Perez (9,323,325) teaches that “Technology is disclosed for enhancing the experience of a user wearing a see-through, near eye mixed reality display device.  Based on an arrangement of gaze detection elements on each display optical system for each eye of the display device, a respective gaze vector is determined and a current user focal region is determined based on the gaze vectors.  Virtual objects are displayed at their respective focal regions in a user field of view for a natural sight view.  Additionally, one or more objects of interest to a user may be identified.  The identification may be based on a user intent to interact with the object.  For example, the intent may be determined based on a gaze duration.  Augmented content may be projected over or next to an object, real or virtual.  Additionally, a real or virtual object intended for interaction may be zoomed in or out.” (Perez: Abstract).
b).	Bar-Zeev (2010/0245376) teaches that “The claimed subject matter provides a system and/or a method that facilitates displaying virtual content within a virtual environment.  A virtual environment can enable at least one user to connect in order to interact with a portion of virtual content.  A collection of virtual content can be viewed from a user connected to and being present within the virtual environment.  A filter component that can automatically adjust a displayable feature of a portion of the collection of virtual content based upon a relevancy to an index, wherein the adjustment of the displayable features provides at least one of an emphasis of the portion of the collection of virtual content or a de-emphasis of the portion of the collection of the virtual content.” (Bar-Zeev: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611